DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0090987 to Yoshikawa et al. (Yoshikawa).
Claim 1
With regard to a substrate; Yoshikawa teaches a substrate (Fig. 1, substrate 1, par. 56).
With regard to a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate, Yoshikawa teaches an upper electrode that is movable and that faces the substrate (Fig. 1, upper electrode 3; pars. 61-63).
With regard to wherein the moving member has a first region that has a plurality of penetration holes penetrating the moving member in the third direction and having a square opening shape as viewed from the third direction, and a second region having no penetration hole, Yoshikawa teaches that the upper electrode has a movable portion that includes square shaped holes, which corresponds to the first region (Fig. 1, movable portion 31, through-holes 31a).  Yoshikawa teaches that the upper electrode also has support potions and anchor portions which do not have through holes (Fig. 1, support portions 32, anchor portions 33; pars. 64-66).
With regard to at least one of a length in the first direction and a length in the second direction of the second region is equal to or greater than SO + 2 X S1, where SO is a length of one side of the penetration hole, and S1 is a space between the penetration holes next to each other; Yoshikawa shows that the support portion and anchor portion have lengths in two directions that are greater than S0 + 2 x S1 (Fig. 1, support portions 32, anchor portions 33).
Claim 2
With regard to a substrate; Yoshikawa teaches a substrate (Fig. 1, substrate 1, par. 56).
With regard to a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate, Yoshikawa teaches an upper electrode that is movable and that faces the substrate (Fig. 1, upper electrode 3; pars. 61-63).
With regard to wherein the moving member has a first region that has a plurality of penetration holes penetrating the moving member in the third direction and having a circular opening shape as viewed from the third direction, and a second region having no penetration hole, Yoshikawa teaches that the upper electrode has a movable portion that includes holes that may be circular, which corresponds to the first region (Fig. 1, movable portion 31, through-holes 31a; par. 108).  Yoshikawa teaches that the upper electrode also has support potions and anchor portions which do not have through holes (Fig. 1, support portions 32, anchor portions 33; pars. 64-66).
With regard to at least one of a length in the first direction and a length in the second direction of the second region is equal to or greater than 4 X rc – 2 X ro, where ro is a radius of the penetration hole, and rc is half a distance between centers of the penetration holes next to each other; Yoshikawa teaches that the circular holes would have a diameter that matches the diameter of the square holes shown in the drawings, and the drawing clearly show a length of the support portion and anchor portion that would be greater than 4 X rc – 2 X ro (Fig. 1, support portions 32, anchor portions 33; par. 108).
Claim 3
With regard to a substrate; Yoshikawa teaches a substrate (Fig. 1, substrate 1, par. 56).
With regard to a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate, Yoshikawa teaches an upper electrode that is movable and that faces the substrate (Fig. 1, upper electrode 3; pars. 61-63).
With regard to wherein the moving member has a first region that has a plurality of penetration holes penetrating the moving member in the third direction and having a polygonal opening shape as viewed from the third direction, and a second region having no penetration hole, Yoshikawa teaches that the upper electrode has a movable portion that includes square holes, which corresponds to the first region (Fig. 1, movable portion 31, through-holes 31a).  Yoshikawa teaches that the upper electrode also has support potions and anchor portions which do not have through holes (Fig. 1, support portions 32, anchor portions 33; pars. 64-66).
With regard to at least one of a length in the first direction and a length in the second direction of the second region is equal to or greater than SO + 2 X S1, where SO is a square root of area of the penetration hole, and S1 is a value of spaces between the penetration holes next to each other in the first direction and the second direction added together and divided by 2, Yoshikawa shows that the support portion and anchor portion have lengths in two directions that are greater than S0 + 2 x S1 (Fig. 1, support portions 32, anchor portions 33).
Claim 9
Yoshikawa teaches a protrusion protruding from the substrate toward the moving member and overlapping the second region as viewed in a plan view from the third direction (Fig. 1, insulating layer 4, support layer 21; par. 56).
Claim 10
Yoshikawa teaches a control circuit performing control based on a detection signal outputted from the physical quantity sensor (par. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of US Patent Application Publication 2019/0302142 to Tanaka (Tanaka).
Claim 6
Yoshikawa teaches all the limitations of claim 1 upon which claim 6 depends.  Yoshikawa does not teach that the first region satisfies the equations in claim 6.  Tanaka teaches a first region that satisfies the equations found in claim 6 (pars. 67-72).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Yoshikawa, to include a region satisfying the equations found in claim 6, as taught by Tanaka, because then damping would have been minimized (Tanaka, par. 71).
Claim 7
Yoshikawa teaches all the limitations of claim 1 upon which claims 6 and 7 depend.  Yoshikawa does not teach a fixed part fixed to the substrate; and a support beam coupling the moving member and the fixed part together and forming a rotation axis along the first direction, wherein the moving member has a first mass part that is displaceable about the rotation axis and is located on one side of the second direction in relation to the rotation axis, as viewed in a plan view from the third direction, and a second mass part located on the other side and having a greater moment of rotation about the rotation axis than the first mass part, the second mass part has a first part symmetrical with the first mass part about the rotation axis, and a second part located at a more distant position from the rotation axis than the first part and asymmetrical with the first mass part in relation to the rotation axis, and each of the first regions located in the first mass part and the first part satisfies C ≤ 1.5 x Cmin.  Tanaka teaches that the substrate has a mount portion, a movable member with a fixed part, and movable masses to each side of the fixed part with one side having an additional part that is not symmetrical (Figs. 1, 2, mount portion 22, fixed part 31, first mass 321, second mass 322; pars. 48, 49, 55-57).  Tanaka teaches that the structure satisfies C ≤ 1.5 x Cmin (par. 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Yoshikawa, to include a region satisfying the equations found in claim 7, as taught by Tanaka, because then damping would have been minimized (Tanaka, par. 71).
Claim 8
Yoshikawa teaches all the limitations of claim 1upon which claims 6-8 depend.  Yoshikawa does not teach that the first region located in the second part satisfies C ≤ 2.5 x Cmin.  Tanaka teaches that the structure satisfies C ≤ 2.5 x Cmin (par. 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Yoshikawa, to include a region satisfying the equations found in claim 8, as taught by Tanaka, because then damping would have been minimized (Tanaka, par. 71).
Claim 11
Yoshikawa teaches all the limitations of claim 1 upon which claim 11 depends.  Further, Yoshikawa teaches a control circuit performing control based on a detection signal outputted from the physical quantity sensor.  Yoshikawa does not teach a vehicle with these elements.  Tanaka teaches a vehicle including the acceleration sensor (Fig. 36, pars. 164, 165).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Yoshikawa, to include a vehicle, as taught by Tanaka, because then damping would have been minimized and acceleration measurement would have been more accurate for vehicle control (Tanaka, par. 71).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0275162 teaches a physical quantity sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864